Citation Nr: 1733493	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent prior to December 15, 2008, and to a rating in excess of 30 percent from that date forward, for a service-connected right knee disorder.

2. Entitlement to an initial disability rating in excess of 20 percent for service-connected right knee instability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1987, January 1991 to July 1991, and February 2003 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) which granted service connection for a right knee disorder and assigned the same an initial 10 percent rating, effective June 3, 2004; and a December 2013 rating decision of a Decision Review Officer (DRO) at a VA Regional Office (RO) which granted a 30 percent rating for the right knee disorder, effective December 15, 2008, and also granted service connection for right knee instability, rated initially as 20 percent disabling, effective October 28, 2013. 

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript is of record.

The case was remanded by the Board in August 2015, February 2016, and September 2016, including to obtain additional medical treatment records and to provide the Veteran contemporaneous reexamination of his service connected right knee disorder.  That development having been completed, the case has returned to the Board.



FINDING OF FACT

Throughout the entire appellate period, the Veteran's right knee disorder has been productive of moderate recurrent lateral instability; dislocated right knee semilunar cartilage, with frequent symptoms of "locking," pain and effusion into the knee joint; and arthritis with limited extension with symptoms and flare -ups including weakness, excess fatigability, incoordination, stiffness, guarding of movement, crepitation, clicking, popping, and grinding; there is no competent evidence of ankylosis, removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  


CONCLUSIONS OF LAW

1.  From June 3, 2004, to October 27, 2013, the criteria are met for a separate evaluation of 20 percent, but no higher, for disability of the right knee based on moderate recurrent lateral instability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, DC 5257 (2016).

2.  From October 28, 2013, forward, the criteria for an evaluation in excess of 20 percent for recurrent lateral instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, DC 5257 (2016).

3.  For the entire appellate period, so from June 3, 2004, the criteria are met for a separate evaluation of 20 percent for dislocated right knee semilunar cartilage.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, DC 5258 (2016).

4.  For the entire appellate period, so from June 3, 2004, the criteria are met for an initial  evaluation of 40 percent, but no higher, for degenerative joint disease of the right knee based on limitation of extension.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5009, 5010, 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Initial Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).



Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).

The provisions of sections 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2016). Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Additionally, the United States Court of Appeals for Veterans Claims (Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements.  Id. at 354.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



As noted in the introduction above, the Veteran is currently in receipt of a 30 percent rating for a right knee disorder, from December 15, 2008 forward, under 38 C.F.R. § 4.71a, Diagnostic Code 5009-5261 pertaining to "Arthritis, other types," and rated on the provisions regarding limitation of extension of the knee.  See December 2013 Rating Decision.  See also 38 C.F.R. § 4.27 (2016) (providing that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  See, too, 38 C.F.R. § 4.71a, Diagnostic Code 5009 (2016) (reflecting that other types of arthritis - excluding degenerative and traumatic - are to be rated as rheumatoid arthritis under Diagnostic Code 5002).  For the prior period, from June 3, 2004 to December 14, 2008, his right knee disorder was in receipt of an initial evaluation of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5260, based on limitation of flexion.  See February 2009 Rating Decision; December 2013 Rating Decision.

Additionally, the Veteran is also in receipt of a separate 20 percent rating for right knee instability, effective from October 28, 2013, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, based on moderate recurrent subluxation or lateral instability.  See December 2013 Rating Decision. 

The Veteran maintains that his service-connected right knee disorder is more severely disabling than reflected in the ratings currently assigned.  Considering the medical and lay evidence of record, the Board finds that a separate 10 percent rating is warranted for the entire appellate period for slight lateral instability of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Additionally, the Board finds that the Veteran's right knee disability warrants a rating of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5258, based on dislocation of the semilunar cartilage resulting in frequent episodes of "locking," pain, and effusion, for the entire appellate period.  Finally, the Board finds that a separate 10 percent rating is also warranted for the Veteran's diagnosed right knee arthritis for the entire appellate period on the basis of functional loss due to weakness and excess fatigability under 38 C.F.R. § 4.71a, Diagnostic Code 5260.



Diagnostic Codes (DCs) relevant to knee disabilities include 5003, 5009, 5010, and 5256 through 5263.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.

Diagnostic Code 5009 provides that the types of arthritis listed at diagnostic codes 5004 to 5009, including gonorrheal arthritis, pneumococcic arthritis, typhoid arthritis, syphilitic arthritis, and streptococcic arthritis, are to be rated as rheumatoid arthritis.  38 C.F.R. § 4.71a, DCs 5004-5009 (2016).  In turn, rheumatoid arthritis is rated under Diagnostic Code 5002.  This diagnostic code provides that, for residuals such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic code for the specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2016).  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  See id. (noting that, as with DC 5003, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion).  

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 



Under Diagnostic Code 5257, other knee impairment is evaluated based upon recurrent subluxation and/or lateral instability.  This Diagnostic Code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.  38 C.F.R. § 4.71a.  See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that DC 5257 is not predicated on loss of range of motion).

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6

Diagnostic Code 5258 provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a

Diagnostic Code 5259 provides for the assignment of a single 10 percent rating for removal of the semilunar cartilage, symptomatic.  Id.  

Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.  Id.  



Also, Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.  Id.  

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).  Moreover, VAOPGCPREC 23-97 held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).


(i)  Right Knee Instability

As noted, the Veteran is currently in receipt of a separate 20 percent rating under 38 C.F.R. §4.71a, Diagnostic Code 5257 for "moderate" right knee recurrent subluxation or lateral instability, effective from October 28, 2013.  Although the Board finds that a higher disability rating under DC 5257 is unwarranted, based on the evidence of record, the Board finds that the Veteran is entitled to this separate rating for moderate instability under 38 C.F.R. §4.71a, DC 5257 for the entire appellate period, so effective from the June 3, 2004 date of service connection for the right knee disorder.  See February 2009 Rating Decision (establishing service connection for a right knee disorder effective from June 3, 2004, the day following the Veteran's discharge from active service).

In this regard, the Board notes that the Veteran has consistently reported experiencing recurring right knee instability throughout the entire appellate period.  See, e.g., September 2006 VA Orthopedic Consultation Report (noting that the Veteran complained of giving way; October 2006 Correspondence from the Veteran (reporting that he experiences "more movement than normal within the knee joint"); December 2008 VA Joints Compensation and Pension (C&P) Examination (listing the Veteran's reported right knee symptoms including instability and giving way); August 2012 Correspondence from the Veteran (reporting right knee instability); March 2013 VA Primary Care Progress Note (reflecting the Veteran's report that his right knee "gives out medially with prolonged standing, shoveling etc. despite knee braces"); October 2013 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) (noting the Veteran's complaints of instability and giving way).  The Board observes that the Veteran is competent to report on factual matters of which he has firsthand knowledge, including experiencing instability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  And the Board finds the Veteran's statements regarding experiencing symptoms such as instability associated with the right knee disability to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must assess the credibility and weight of the evidence).  

Moreover, medical findings dated during the appellate period confirm that the Veteran experiences some degree of instability.  See, e.g., September 2006 VA Orthopedic Consultation Report (finding clinical evidence of instability in the form of a "positive Lachman's with approximately 1 cm displacement anteriorly 

of the tibia"); October 2013 VA Knee and Lower Leg Conditions DBQ (reflecting medial lateral instability of 2+ (5-10 centimeters) on varus/valgus testing).

Accordingly, given the Veteran's consistent, competent, and credible reports of symptoms of right knee instability throughout the appeal period, as well as the VA treatment records and examination reports documenting clinical findings of right knee joint instability, the Board finds that the current 20 percent rating assigned the Veteran's moderate right knee instability is warranted for the entire appellate period, so not just from October 13, 2013 forward.  See 38 C.F.R. §4.71a, DC 5257 (providing for a 20 percent rating for "moderate" recurrent subluxation or lateral instability); Fenderson, 12 Vet. App. at 126.  See, too, Caluza, 7 Vet. App. at 506.  Thus, a separate 20 percent evaluation for moderate right knee instability under Diagnostic Code 5257 is assigned from June 3, 2004 to October 12, 2013.  See id.  

Nevertheless, the Board cannot conclude the Veteran's right knee disability has resulted in severe instability.  See 38 C.F.R. §4.71a, DC 5257 (providing for a 30 percent rating for "severe" recurrent subluxation or lateral instability).  In this regard, at no point during the appellate period has the Veteran's right knee instability been classified as more than "slight" by his medical treatment providers.  See October 2013 VA Knee and Lower Leg Conditions DBQ (noting clinical evidence of instability on varus/valgus testing and finding that the Veteran's reflecting medial lateral instability of 2+ (5-10 centimeters) on varus/valgus testing and finding the severity of the patellar subluxation and/or dislocation of the right knee to be "slight").  Rather, the records reflects numerous objective joint stability tests conducted at VA examinations and in noted treatment records dated throughout the pendency of the appeal that were negative for recurrent subluxation or lateral instability.  See, e.g., December 2008 VA Joints C&P Examination (reflecting that the Veteran had "negative Lachman, negative McMurray test, negative drawer test"); June 2009 and June 2010 VA Orthopedic Surgery Consultation Notes (reflecting that "[v]arus and valgus stress test revealed good stability"); December 2010 VA Orthopedic Surgery Outpatient Note (indicating that the Veteran's knee joint was "stable" on varus/valgus testing); September 2015 and November 2016 VA Knee and Lower Leg Conditions DBQs (finding no history of recurrent subluxation and no joint instability, with normal Lachman, drawer, and varus/valgus testing).

Accordingly, in light of the foregoing, the Board finds that a rating in excess of 20 percent for the Veteran's right knee instability is not warranted at any point during the appeal period.


(ii)  Dislocation of the Right Knee Meniscus

Next, based on the record, the Board finds that the Veteran is entitled to a separate, 20 percent rating for his right knee dislocated semilunar cartilage under 38 C.F.R. § 4.71a, DC 5258, for the entire appellate period.  

In this regard, medical treatment records reflect that, for the entirety of the appellate period, the Veteran has exhibited dislocation of the meniscus (semilunar cartilage) manifested by a joint pathology including pain, locking, and repeated effusions.  See, e.g., October 2005 Clinical Record from M.S., M.D. (reflecting a right knee effusion); August 2006 VA Emergency Department Record (noting the presence of a right knee effusion); December 2008 VA Joints C&P Examination (noting right knee "joint enlargement" with complaints of repeated effusions); January 2009 VA MRI Report (reflecting "[l]ateral meniscus is intact" but noting a "[n]ear-complete degeneration of the medial meniscus" with a "small joint effusion" present); December 2010 VA Orthopedic Surgery Consultation Report (noting a "slight effusion"); October 2013 VA Knee and Lower Leg Conditions DBQ (finding that the Veteran has meniscal dislocation and meniscal tear, productive of frequent episodes of joint pain, frequent episodes of joint locking, and frequent episodes of joint effusion); September 2015 and November 2016 VA Knee and Lower Leg Conditions DBQs (reflecting a meniscal pathology, including dislocation, productive of swelling and frequent episodes of pain).   

As such, in light of the findings reflecting dislocation of the meniscus with frequent episodes of locking and effusion throughout the entire appellate period, the separate 20 percent rating under DC 5258 is assigned effective from June 3, 2004.  See Fenderson, 12 Vet. App. at 126.  This is the maximum schedular rating under this diagnostic code.  See 38 C.F.R. §4.71a, DC 5258.

The Board recognizes that a separate compensable rating has been assigned under Diagnostic Code 5257, as discussed above.  See VAOPGCPREC 23-97 (July 1997) and VAOPGCPREC 9- 98, (August, 1998) (holding that separate ratings may be assigned for arthritis of the knee with limited motion and instability of the knee and/or cartilage impairment with associated locking and effusion); Esteban, 6 Vet. App. 259.  However, the symptomatology associated with the dislocated semilunar cartilage (i.e., frequent effusions and episodes of joint locking) does not necessarily overlap with instability of the knee under DC 5257.  Accordingly, a separate rating under DC 5258 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.


(iii)  Limited Motion

As discussed in detail above, during the relevant appellate period, the Veteran's right knee limitation of motion was evaluated as 10 percent disabling from June 3, 2004, to December 14, 2008; and is currently in receipt of a 30 percent rating from December 15, 2008, forward.  See February 2009 Rating Decision; December 2013 Rating Decision.  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  Based on the evidence of record, the Board finds that the Veteran's right knee limitation of motion and additional symptomatology and functional limitations most closely approximate the criteria for a 40 percent rating, but no higher, for limitation of extension under Diagnostic Code 5261 for the entire appellate period, so from June 3, 2004, forward.  See 38 C.F.R. § 4.71a.  See also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

In this regard, as noted, VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (and, by extension, DC 5258).  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604.  See also VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (holding that, when x-ray findings of arthritis are present and a Veteran's knee disability is rated under DC 5257, the Veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain).  More recently, VA's General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Accordingly, where, as here, a Veteran is in already in receipt of separate ratings for a knee disorder under DCs 5257 and 5258, the assignment of an additional disability rating based on evidence of arthritis with limitation of motion under DCs 5260 or 5261 would not violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

VA treatment records document the presence of right knee degenerative joint disease (arthritis).  See, e.g., September 2006 VA Orthopedic Consultation Report (noting x-ray evidence of "osteoarthritic changes in all three [right knee] compartments"); January 2009 VA MRI Report (diagnosing "[o]steoarthritis predominantly affecting the medial compartment" of the right knee); June 2010 VA Orthopedic Surgery Consultation Note (reflecting a diagnosis of "[r]ight knee osteoarthritis"); October 2013 VA Knee and Lower Leg Conditions DBQ (indicating the presence of "severe osteoarthritis" identified on radiographs in 2009); September 2015 and November 2016 VA Knee and Lower Leg Conditions DBQs (reflecting diagnoses including right knee arthritis).

Moreover, VA examination reports during the appellate period document painful, limited motion of the right knee.  In this regard, the October 2008 VA examiner determined that the Veteran's right knee pathology was manifested painful extension limited by 20 degrees.  See December 2008 VA Joints C&P Examination Report (additionally finding that pain limited the Veteran's right knee flexion to 120 degrees).  On VA examination in October 2013, the Veteran's right knee extension was again limited by pain to 20 degrees.  See October 2013 VA Knee and Lower Leg Conditions DBQ (also finding flexion limited by pain to 90 degrees 

following repetitive use testing).  But see September 2015 VA Knee and Lower Leg Conditions DBQ (reflecting full extension and flexion limited to 130 degrees); November 2016 VA Knee and Lower Leg Conditions DBQ (reflecting extension limited to 10 degrees and flexion limited to 95 degrees).

Furthermore, the Veteran has consistently maintained, and VA examination reports confirm, that his right knee disability is productive of additional symptomatology and functional limitations including painful motion, stiffness, weakness, excess fatigability, incoordination, guarding of movement, crepitation, clicking and popping, grinding, and flare ups of markedly increased right knee symptomatology.  See, e.g., December 2008 VA Joints C&P Examination Report (indicating manifestations of the right knee disability including pain, stiffness, weakness, incoordination, guarding of movement, crepitation, clicking, snapping, and grinding); October 2013 VA Knee and Lower Leg Conditions DBQ (reflecting right knee symptoms including weakened movement, excess fatigability, incoordination, painful movement, disturbance of locomotion, and impaired weight bearing, with flare ups of right knee symptoms requiring "bedrest with occasional icing rising only for toileting and meals when off duty hours and on week-ends").  The Board finds that the Veteran's competent statements and testimony concerning the functional effect of his right knee disability are credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a Veteran is competent to report observable symptomatology); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

As discussed, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, 

25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors, including weakness, excess fatigability, or incoordination.  See id.; see also 38 C.F.R. §§ 4.40, 4.45 (reflecting that, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors including painful movement, weakened movement, excess fatigability, and/or incoordination).  

Here, Based on the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, when considering the noted flare-ups and functional limitations, the stiffness, weakness, excess fatigability, incoordination, guarding of movement, crepitation, clicking and popping, grinding, the Veteran's right knee disability more closely approximates the criteria for a 40 percent rating under DC 5261, but no higher.  See 38 C.F.R. § 4.71a, DC 5261.  See also Mitchell, 25 Vet. App. at 43; DeLuca, 8 Vet. App. at 206 -07; 38 C.F.R. §§ 4.40, 4.45.  In this regard, the Board notes that none of the available range of motion measurements meets the criteria for this higher 40 percent rating.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  See also December 2008 VA Joints C&P Examination Report; October 2013 VA Knee and Lower Leg Conditions DBQ; September 2015 VA Knee and Lower Leg Conditions DBQ; November 2016 VA Knee and Lower Leg Conditions DBQ.  Rather, at worst, the range of motion measurements reflect extension limited by 20 degrees, which would warrant the 30 percent rating currently assigned under Diagnostic Code 5261.  See December 2013 Rating Decision (assigning the 30 percent rating under DC 5261 based upon the findings of right knee extension limited by 20 degrees made on VA examination in 2008 and 2013).  The Veteran's knee disability is, however, productive of additional functional limitation beyond what is reflected in his range of motion measurements, as discussed.  

The Board additionally notes that, while chronic pain is accounted for in the rating under DC 5258, the Veteran's additional symptomatology and functional limitations of stiffness, weakness, excess fatigability, incoordination, guarding of movement, crepitation, clicking, popping, and grinding are not contemplated in the relevant rating criteria or in the separate ratings under DCs 5257 and 5258.  See, generally, 38 C.F.R. § 4.71a.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  Accordingly, basing the Veteran's increased 40 percent rating under Diagnostic Code 5261, in part, upon these additional functional limitations does not constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

Thus, given the medical and lay evidence of record reflecting that the Veteran's right knee arthritis has been productive of extension limited to 20 degrees, with additional manifestations including stiffness, weakness, excess fatigability, incoordination, guarding of movement, crepitation, clicking, popping, and grinding, and considering that these limitations are not contemplated by the separate ratings currently assigned, the Board finds that the criteria for a 40 percent rating under DC 5261 are met for the entire period on appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  See, too, Fenderson, 12 Vet. App. at 126.  

A higher 50 percent rating under DC 5261 is unwarranted because, as noted, the Veteran has not demonstrated right knee extension limited to 45 degrees or more.  See 38 C.F.R. § 4.71a, DC 5261.  Additionally, a separate rating based on right knee limitation of flexion under Diagnostic Code 5260 is unwarranted because at no point during the appellate period has the Veteran's right knee disability been manifested by flexion limited to 45 degrees or more.  See 38 C.F.R. § 4.71a, DC 5260; VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (requiring that, in order to establish entitlement to separate ratings for limitation of extension and flexion, the limitation must be compensable in both planes). 


(iv)  Other Diagnostic Codes

The evidence of record does not reflect that the Veteran is entitled to higher or separate ratings under other Diagnostic Codes pertaining to the knee.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this regard, there is no evidence suggesting that the Veteran has had ankylosis of the knee, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  Thus, DC's 5256, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a.

Moreover, although the Veteran has a history of a right knee partial meniscectomy, granting a separate 10 percent disability rating under DC 5259 (the maximum possible rating for symptomatic removal of the semilunar cartilage) would constitute impermissible pyramiding because both DC 5259 and DC 5258 (under which the Veteran has a 20 percent rating) compensate for the symptoms associated with meniscal dysfunction.  See 38 C.F.R. § 4.71a.  See also 38 C.F.R. § 4.14.

In sum, the evidence shows that the Veteran's right knee disability warrants a rating of 20 percent under DC 5258, based on dislocation of the semilunar cartilage resulting in frequent episodes of locking, pain, and effusion for the entire appellate period.  See 38 C.F.R. § 4.71a.  Additionally, a separate 20 percent rating is warranted for the entire appellate period for moderate lateral instability of the right knee under DC 5257.  See id.  Finally, a separate 40 percent rating is also warranted for the Veteran's diagnosed right knee arthritis for the entire appellate period on the basis of limitation of extension and functional loss due to weakness, excess fatigability, incoordination, stiffness, guarding of movement, crepitation, clicking, popping, and grinding under DC 5261.  See id.  The preponderance of the evidence, however, weighs against the assignment of higher or separate ratings than those granted in this decision at any time since the Veteran's separation from active duty; thus, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.  Moreover, staged ratings are not appropriate for the time frame on appeal.  See Fenderson, 12 Vet. App. at 126.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) 

(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Effective from June 3, 2004, to October 27, 2013, a separate evaluation of 20 percent, but no higher, under DC 5257for right knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits. 

From October 28, 2013, forward, an evaluation in excess of 20 percent under DC 5257 for right knee instability is denied.

Effective June 3, 2004, a 20 percent rating under DC 5258 for dislocated right knee meniscus is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Effective June 3, 2004, an initial  evaluation of 40 percent, but no higher, under DC 5261 for arthritis of the right knee with limitation of extension is granted, subject to the law and regulations governing the payment of VA monetary benefits.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


